     Case 4:21-cv-00061-RSB-CLR Document 3 Filed 03/01/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
UNITED STATES OF AMERICA,         )
                                  )
                                  )
v.                                )
                                  )          CR419-127
                                  )
DE’VON LE’EDWARD WALKER,          )
                                  )
     Defendant.                   )

                                ORDER

     Defendant De’Von Le’Edward Walker pleaded guilty to a single

count of interference with interstate commerce by robbery, in violation of

18 U.S.C. § 1951(a). Doc. 44 at 1 (Judgment). He was sentenced to 240

months of imprisonment.       Id. at 2.   He appealed the sentence as

procedurally and substantively unreasonable. See doc. 58 at 1 (Court of

Appeals Opinion). The Court of Appeals affirmed the sentence. Id. at 14.

He has now filed a document in the nature of correspondence to the

District Judge referring to a “grievance complaint” against his appointed

counsel, Robert C. Hughes, “for ineffective assistance of counsel,” and a

“request for modification [and] reduction of sentence.” Doc. 61 at 1. He

also requests “extended access” to the law library at the Chatham County

Detention Center. Doc. 62.
     Case 4:21-cv-00061-RSB-CLR Document 3 Filed 03/01/21 Page 2 of 6




     Walker’s motion to “modify” his sentence cites to no legal authority.

See generally doc. 61. The substance of the motion asserts that his counsel

provided ineffective assistance in advising him about his guilty plea. Id.

at 1–2. He also includes additional facts he apparently contends bear on

his sentence. See id. at 2–3. The Government, in response to his pleading,

correctly points out “[t]he legal avenues by which a court may modify a

final judgment are narrow and rare.” Doc. 63 at 1. Federal Rule of

Criminal Procedure 35 and 18 U.S.C. § 3582(c) identify extremely limited

circumstances where such a modification is available, and none appear

applicable here. See id. at 2 (citing United States v. Castra, 152 F. App’x

777, 781 (11th Cir. 2005)); see also United States v. Smith, 2020 WL

1674556, at * 2 (S.D. Ga. Apr. 6, 2020) (where no statutory exception

applies, the Court lacked authority to modify a sentence). Although the

Court lacks authority to “modify” Walker’s sentence, the Government

suggests his claims “conceivably could be brought as a motion pursuant to

28 U.S.C. § 2255.” Doc. 651 at 3. The Court agrees.

     Before the Court can consider the substance of Walker’s pleading,

construed as a § 2255 motion, he requires a Castro warning. See Castro v.

United States, 540 U.S. 375, 383 (2003) (“the district court must notify the

                                     2
     Case 4:21-cv-00061-RSB-CLR Document 3 Filed 03/01/21 Page 3 of 6




pro se litigant that it intends to recharacterize the pleading [as a § 2255

motion], warn the litigant that this recharacterization means that any

subsequent § 2255 motion will be subject to the restrictions on ‘second or

successive’ motions, and provide the litigant an opportunity to withdraw

the motion or to amend it so that it contains all the § 2255 claims he

believes he has.”); Pena v. United States, 2016 WL 6609223, at * 1 (S.D.

Ga. Sept. 28, 2016).

     Pursuant to Castro, the Court warns Walker that it will

recharacterize his motion as a § 2255 motion. If he chooses to proceed

with it, he will lose his ability to file any successive petition on this same

matter without first seeking permission to do so from the Eleventh Circuit.

He thus has three choices: (1) have his motion ruled upon as filed, but as

a § 2255 motion; (2) amend the motion to include any other claims he may

have; or (3) withdraw the motion entirely. He has thirty days to decide

what to do. If he does not thereafter affirm, supplement, or replace his

original motion or notify this Court of her intent to withdraw it, the Court

will proceed to rule on it as a § 2255 motion. Accordingly, the Court

DIRECTS Walker to make his Castro election within thirty days of




                                      3
      Case 4:21-cv-00061-RSB-CLR Document 3 Filed 03/01/21 Page 4 of 6




service of this Order. The Clerk is DIRECTED to furnish him with a §

2255 motion form, should he wish to amend his motion.

      For administrative purposes, the Clerk is DIRECTED to open a new

civil case associated with Walker’s pleading, construed as a § 2255 motion.

The Clerk should docket into that case the original “motion,” doc. 61,

Walker’s motion for law library access, discussed below, doc. 62, and a copy

of this Order into the new case. Any response to this Order from Walker

should be docketed in both this criminal case and the new civil case,

pursuant to the Clerk’s standard procedure for docketing pleadings in

§ 2255 cases.

      Walker also requests that the Court issue an order directing the

Chatham County Detention Center provide him with “extended” access to

the law library. See doc. 62. As he is, or will be, proceeding pro se, plaintiff

has a right to meaningful access to the courts, including some right to legal

research material. See Bounds v. Smith, 430 U.S. 817, 828 (1977); Bowens

v. Sikes, 2017 WL 486266 at *4 (S.D. Ga. Jan. 4, 2017); see also Bass v.

Singletary, 143 F.3d 1442, 1445 (11th Cir. 1998) (deprivation of that right

may be actionable where “the prison official’s actions which allegedly

infringed on an inmate’s right of access to the courts [ ] frustrated or

                                       4
      Case 4:21-cv-00061-RSB-CLR Document 3 Filed 03/01/21 Page 5 of 6




impeded the inmate’s efforts to pursue a nonfrivolous legal claim.”). The

Court, however, cannot order that his access to privileges be increased

beyond what the detention facility deems adequate, as such relief is beyond

the scope of this action, even construed as a pending § 2255 motion. See

Pierre v. United States, 525 F.2d 933, 935–36 (5th Cir. 1976) (“Simply

stated, habeas is not available to review questions unrelated to the cause

of detention.      Its sole function is to grant relief from unlawful

imprisonment or custody and it cannot be used properly for any other

purpose.” (emphasis added))1.          As this Court has explained, “[t]he

appropriate channel for [injunctive relief related to the conditions of a

prisoner’s confinement] is an action pursuant to 42 U.S.C. § 1983 (. . .).”

Reddick v. Smith, 2007 WL 1135517, at * 1 (S.D. Ga. Apr. 16, 2007).

Therefore, the request for an order directing the Chatham County




1
  The Eleventh Circuit has adopted as precedent decisions of the former Fifth Circuit
rendered prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209
(11th Cir. 1981) (en banc).
                                         5
      Case 4:21-cv-00061-RSB-CLR Document 3 Filed 03/01/21 Page 6 of 6




Detention Center to provide additional legal resources is DENIED. Doc.

62.

      SO ORDERED, this 1st day
                             y of March,, 2021.

                                   _______________________________
                                     ___________________________
                                    CHR
                                     H   ISTO P ER L. RAY
                                     HRISTOPHER
                                             OPH
                                   UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                     6
